In an action, inter alia, to recover damages for personal injuries, the third-party defendant appeals from an order of the Supreme Court, Kings County (Kramer, J.), dated January 8, 2007, which denied its motion for summary judgment dismissing the third-party cause of action for contractual indemnification.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, since discovery has not been conducted, it would have been premature to grant summary judgment (see Sportiello v City of New York, 6 AD3d 421, *831422 [2004]). Moreover, as noted by the Supreme Court, the “conflicting self serving affidavits submitted by the representatives of the respective parties” preclude the granting of summary judgment at this juncture (see Comerica Bank, N.A. v Benedict, 39 AD3d 456, 458 [2007]; Thibeault v Travelers Ins. Co., 37 AD3d 1000, 1001 [2007]; Dune Deck Owners Corp. v Liggett, 34 AD3d 523, 524 [2006]). Miller, J.P., Goldstein, Skelos and Balkin, JJ., concur.